EXHIBIT 10.22

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated and effective the 5th day
of March 2004 (the “Effective Date”) is made by and between SAVVIS
COMMUNICATIONS CORPORATION, a Delaware corporation (the “Company), with offices
in, inter alia, Herndon, Virginia and Tim Caulfield, an adult resident of
Foothill Ranch, California (the “Executive”).

RECITALS:

WHEREAS, it is the desire of the Company to assure itself of the services of
Executive by engaging Executive as its Managing Director, Worldwide Consulting &
Hosting; and

WHEREAS, Executive desires to serve the Company on the terms herein provided;

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Certain Definitions.

(a) “Annual Base Salary” shall have the meaning set forth in Section 5.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Bonus” shall have the meaning set forth in Section 6.

(d) The Company shall have “Cause” to terminate Executive’s employment hereunder
upon Executive’s:

(i) failure to follow a legal order of the Board or the Executive’s Supervisor,
other than any such failure resulting from Executive’s Disability, after notice
and reasonable opportunity for cure,

(ii) fraud, embezzlement, or any other similar illegal act involving moral
turpitude committed by the Executive in connection with the Executive’s duties
as an executive of the Company or any subsidiary or affiliate of the Company,

(iii) conviction of any felony or crime involving moral turpitude which causes
or may reasonably be expected to cause substantial economic injury to or
substantial injury to the reputation of the Company or any subsidiary or
affiliate of the Company, or

(iv) willful or grossly negligent commission of any other act or failure to act
in connection with the Executive’s duties as an executive of the Company which
causes or reasonably may be expected (as of the time of such occurrence) to
cause substantial economic injury to or substantial injury to the reputation of
the Company or any subsidiary or affiliate of the Company, including, without
limitation, any material violation of the Foreign Corrupt Practices Act, as
described herein below.

(e) “Change of Control” shall mean a change of control that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated



--------------------------------------------------------------------------------

under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Company is then subject to such reporting requirement;
provided that, without limitation, such a Change of Control shall be deemed to
have occurred if:

(i) any “person” (as such term is used in Sections 13(d) and I4(d)(2) as
currently in effect, of the Exchange Act) is or becomes a “beneficial owner” (as
determined for purposes of Regulation 13D-G, as currently in effect, of the
Exchange Act), directly or indirectly, of securities representing the Applicable
Percentage (as defined below) or more of the total voting power of all of the
Company’s then outstanding voting securities. For purposes of this definition,
the term “person” shall not include: (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, or (C) an underwriter
temporarily holding securities pursuant to an offering of said securities;

(ii) during any period of two (2) consecutive calendar years, individuals who at
the beginning of such period constitute the Board and any new directors) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board;

(iii) the occurrence of a merger, consolidation or sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), in each case, unless following such Business Combination: (A) all
or substantially all of the individuals and entities who were the “beneficial
owners” (as determined for purposes of Regulation 13D-G, as currently in effect,
of the Exchange Act) of the outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, securities representing more man fifty percent (50%) of the total
voting power of the then outstanding voting securities of the entity resulting
from such Business Combination or the parent of such entity (the “Resulting
Entity”); and (B) a majority of the members of the board of directors or other
governing body of the Resulting Entity were members of the Board at the time of
the execution of the initial agreement, or at the time of the action of the
Board, providing for such Business Combination;

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

(v) any other event that a simple majority of the Board, in its sole discretion,
shall determine constitutes a Change of Control.

For purposes of this definition, (A) at all times that Welsh, Carson, Anderson &
Stowe, together with its affiliates, is the “beneficial owner” (as determined
for purposes of Regulation 13D-G, as currently in effect, of the Exchange Act)
of securities representing at least fifty percent (50%) of the total voting
power of all of the Company’s then outstanding voting securities, “Applicable
Percentage” means fifty percent (50%), and (B) at all times that Welsh, Carson,
Anderson & Stowe, together with its affiliates, is the beneficial owner of
securities representing less than fifty percent (50%) of the total voting power
of all of the Company’s then outstanding voting securities, “Applicable
Percentage” means that percentage that is one-hundredth of one percent (0.01%)
more than the percentage of the total voting power of all of the Company’s then
outstanding voting securities represented by securities beneficially owned by
Welsh, Carson, Anderson & Stowe and its affiliates.



--------------------------------------------------------------------------------

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Committee” shall mean either the Compensation Committee of the Board or a
Subcommittee of such Committee duly appointed by the Board or the Committee.

(h) “Company” shall have the meaning set forth in the preamble hereto.

(i) “Company Stock” shall mean the $.10 par value common stock of the Company.

(j) “Competing Business” shall mean any person, firm, partnership, corporation,
consortia, association or other entity that competes with the Company or any of
its affiliates or subsidiaries, in any geographic market in which the Company
either (A) offers or provides Virtual Private Network, Hosting, Internet Access
or other services to customers; (B) operates or manages a provider of such
services; (C) has material investments in a provider of such services; or (D),
to Executive’s knowledge, has plans to either operate a telecommunications
carrier, offer a telecommunications service, or invest in a telecommunications
carrier within the next twelve months.

(k) “Confidential Information” shall mean any of the following information where
such information is not generally known or available to the public:

(i) information pertaining to the Company’s present or future prices, discount
and pricing policies and procedures, sales and marketing goals, strategies, and
techniques;

(ii) information pertaining to the Company’s network and the Company’s computer
software, hardware, firmware and documentation, including but not limited to
applications, operating systems and any related source or object codes,
flowcharts, algorithms, coding sheets, routines, subroutines, compilers,
assemblers and designs;

(iii) information pertaining to software, hardware, and firmware created,
developed, produced, or utilized by the Company, including, but not limited to,
any such software, hardware, firmware, created, developed, produced, or utilized
by Executive during the period of or arising out of Executive’s services to the
Company;

(iv) the compilation of financial, purchasing and other data or information
concerning the Company’s business;

(v) compiled lists or documents identifying Company customers or containing
information describing the nature of the Company’s relationships with these
customers;

(vi) confidential, proprietary or trade secret information submitted by the
Company’s suppliers, consultants or co-venturers to the Company for study,
evaluation or use under the terms of an implicit or explicit non-disclosure
agreement; and

(vii) other Company propriety information not generally known to the public
(including information about the Company’s operations, personnel, products, or
services), which, if misused or disclosed, could have a reasonable likelihood of
adversely affecting the business of the Company,

Executive agrees that Confidential Information is a trade secret for purposes of
all applicable laws, and that Confidential Information would not be disclosed to
Executive but for Executive’s execution of this Agreement.

(1) “Date of Termination” shall mean (i) if Executive’s employment is terminated
by Executive’s death, the date of Executive’s death and (ii) if Executive’s
employment is terminated pursuant to Section 12(a)(ii) - (vi), the date
specified in the Notice of Termination.



--------------------------------------------------------------------------------

“Disability” shall mean (i) if Executive’s duties to the Company on a full-time
basis for a total of six months during any 12-month period as a result of
incapacity due to mental or physical illness which is determined to be
reasonably likely to extend beyond the completion of the Term and which
determination is made by a physician selected by the Company and acceptable to
Executive or Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably). A Disability shall not be
“incurred” hereunder until, at the earliest, the last day of the sixth month of
such absence.

(n) “Executive” shall have the meaning set forth in the preamble hereto.

(o) “Good Reason” shall mean any of the following events which is not cured by
the Company within 15 days after written notice thereof is given to the Company
by Executive: (i) any reduction in Executive’s Base Salary or Bonus as
established from time to time, or failure to pay Executive’s Base Salary or
Bonus when due to Executive; (ii) any other material breach by the Company of
any material term of this Agreement; (iii) any material change in Executive’s
job titles, duties, reporting responsibilities or perquisites granted hereunder,
without Executive’s consent; or (iv) any change in the principal location of
Executive’s employment of more than 50 miles from its then-current location
without Executive’s consent, or any change required by the Company to
Executive’s current place of residence (which, for the avoidance of doubt, is
Foothill Ranch, California) to any other place of residence that is more than 50
miles farther from the principal location of Executive’s employment than the
distance from Foothill Ranch, California to the place of performance designated
in Section 4 hereof. “Good Reason” shall cease to exist for an event on the 45th
day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company notice thereof prior to such date.

(p) “Notice of Termination” shall have the meaning set forth in Section 12(b).

(q) “Options” shall have the meaning set forth in Section 7.

(r) “Restricted Shares” shall have the meaning set forth in Section 8.

(s) “Stock Option Plan” shall mean, as applicable to the relevant Options, the
Company’s “2003 Incentive Compensation Plan”, or any successor plan.

(t) “Term” shall have the meaning set forth in Section 2.

2. Employment Term. The Company hereby employs the Executive, and the Executive
hereby accepts his employment, under the terms and conditions hereof. The term
of the Executive’s employment under this agreement shall initially be for a
period beginning on the Effective Date hereof and ending on March 4, 2005;
PROVIDED that on March 5, 2005 and on each March 5 thereafter, the term of the
Executive’s employment hereunder shall automatically be extended for an
additional one-year period, unless prior to such March 5, the Company shall have
given the Executive, or the Executive shall have given the Company, 45-day
written notice that the Employment Term shall not be so extended. The period
commencing on the date hereof and ending on the earlier of (i) the Date of
Termination of Executive’s employment hereunder, and (ii) the later of March 4,
2005 or the expiration of all one-year extensions described in the preceding
sentence, is referred to herein as the Employment Term (the “Employment Term”).

If the Executive continues in the full-time employ of the Company after the end
of the Employment Term (it being expressly understood and agreed that the
Company does not now, nor hereafter shall have, any obligation to continue the
Executive in its employ whether or not on a full-time basis, after said
Employment Term ends), then, unless otherwise expressly agreed to by the
Executive and the Company in writing, the Executive’s continued employment by
the Company after the Employment Term shall,



--------------------------------------------------------------------------------

notwithstanding anything to the contrary expressed or implied herein, be
terminable by the Company at will, with or without cause and with or without
notice, but shall in all other respects be subject to the terms and conditions
of this Agreement.

3. Position and Duties. Executive shall serve as Managing Director, Worldwide
Consulting & Hosting, reporting to the President and Chief Operating Officer,
with such responsibilities, duties and authority as are customary for such role,
including, but not limited, overall management responsibility for Consulting and
Hosting in the Company. During Executive’s employment, Executive will be
expected to devote Executive’s full working time and attention to the business
of Company, and Executive will not render services to any other business without
prior approval or, directly or indirectly, engage or participate in any
Competing Business. Executive will also be expected to comply with and be bound
by the Company’s operating policies, procedures and practices that have been
communicated or reasonably made available to Executive and that are from time to
time in effect during the term of Executive’s employment.

4. Place of Performance. In connection with Executive’s employment during the
Employment Term, Executive’s day-to-day offices shall be maintained in Irvine,
California, except for necessary travel on the Company’s business.
Notwithstanding the foregoing, it is hereby acknowledged that Executive shall
not be required to report to any other location in the absence of reasonable
business exigencies.

5. Annual Base Salary. During the Employment Terra, Executive shall receive a
base salary at a rate not less than $275,000 per annum (the “Annual Base
Salary”), less standard deductions, paid in accordance with the Company’s
general payroll practices for executives, but no less frequently than monthly.
The Annual Base Salary shall compensate Executive for any official position or
directorship that Executive is asked to hold in the Company or its affiliates as
a part of Executive’s employment responsibilities. No less frequently than
annually during the Employment Term, the Committee, on advice of the Company’s
President, shall review the rate of Annual Base Salary payable to Executive, and
may, in its discretion, increase the rate of Annual Base Salary payable
hereunder; provided, however, that any increased rate shall thereafter be the
rate of “Annual Base Salary” hereunder.

6. Bonus. Except as otherwise provided for herein, for each fiscal year or other
period consistent with the Company’s then-applicable normal employment practices
during which Executive is employed hereunder on the last day, Executive may be
eligible To receive a bonus in an amount up to 130% of Executive’s Annual Base
Salary (the “Bonus”) pursuant to achieving the Company’s financial goals, and as
set forth in, the terms of the Company’s Executive Bonus Plan as such Plan may
be amended from time to time at the Company’s sole discretion by giving a 30-day
written notice to the Executive, plus such other bonus payments, if any, as
shall be determined by the Committee in its sole discretion. If the beginning of
the Executive’s Employment Term is later than the beginning of the Bonus period,
whether the Company’s fiscal year or other period consistent with the Company’s
then-applicable normal employment practices, the Executive’s Bonus payment will
be pro-rated based on the number of days of the Executive’s employment during
said Bonus period. For the first year of the Executive’s employment, under the
terms hereof, the Executive will be guaranteed an additional one-time bonus
payment of $75,000 payable at the earlier of (i) the Date of Termination of the
Executive’s employment hereunder, or (ii) the first anniversary of the
Executive’s employment

7. Stock Options. The Company may, in the Committee’s discretion, grant to
Executive options to purchase shares of Company Stock (all of such options,
collectively, the ‘Options”) pursuant to the terms of the Company’s “2003
Incentive Compensation Plan” and an associated Award Agreement, or any successor
plan. It is the intent of the Company to grant Executive such number of Options
and/or Restricted Shares as are customarily granted to similarly situated
executives within the Company.



--------------------------------------------------------------------------------

8. Restricted Shares. The Company may, in the Committee’s discretion, grant to
Executive Restricted Shares (collectively, the “Restricted Shares”), which shall
be subject to restrictions on their sale as set forth in the Company “2003
Incentive Compensation Plan” and an associated Award Agreement, or any successor
plan.

9. Benefits. Executive shall be entitled to receive such benefits and to
participate in such employee group benefit plans, including life, health and
disability insurance policies, and financial planning services, and other
perquisites plans as are generally provided by the Company to its senior
executives of comparable level and responsibility in accordance with the plans,
practices and programs of the Company, as amended from time to time.

10. Expenses. The Company shall reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
Executive’s duties as an employee of the Company in accordance with the
Company’s generally applicable policies and procedures. Such reimbursement is
subject to the submission to the Company by Executive of appropriate
documentation and/or vouchers in accordance with the customary procedures of the
Company for expense reimbursement, as such procedures may be revised by the
Company from time to time hereafter.

11. Vacations. Executive shall be entitled to paid vacation in accordance with
the Company’s vacation policy as in effect from time to time provided that, in
no event shall Executive be entitled to less than 4 weeks vacation per calendar
year. Executive shall also be entitled to paid holidays and personal days in
accordance with the Company’s practice with respect to same as in effect from
time to time.

12. Termination.

(a) Executive’s employment hereunder may be terminated by the Company, on the
one hand, or Executive, on the other hand, as applicable, without any breach of
this Agreement, under the following circumstances:

(i) Death. Executive’s employment hereunder shall automatically terminate upon
Executive’s death.

(ii) Disability. If Executive has incurred a Disability, the Company may give
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 14th day after delivery of such notice to Executive, provided that within
the 14 days after such delivery, Executive shall not have returned to full-time
performance of Executive’s duties.

(iii) Cause. The Company may terminate Executive’s employment hereunder for
Cause effectively immediately upon delivery of notice to Executive.

(iv) Good Reason. Executive may terminate Executive’s employment herein for Good
Reason upon at least 45 days’ advance written notice to the Company.

(v) Without Cause. The Company may terminate Executive’s employment hereunder
without Cause upon at least 45 days’ advance written notice to the Executive.



--------------------------------------------------------------------------------

(vi) Resignation without Good Reason. Executive may resign Executive’s
employment without Good Reason upon at least 30 days’ written notice to the
Company.

(b) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 12 (other than pursuant to Sections
12(a)(i)) shall be communicated by a written notice (the “Notice of
Termination”‘) to the other party hereto, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and specifying a Date
of Termination. Pursuant Section 13, the Company may pay to Executive all Annual
Base Salary, benefits and other rights due to Executive during such Notice
Period instead of employing Executive during such Notice Period. If the Company
provides payments in lieu of a notice period, that payment will constitute
termination of employment for purposes of 12(c).

(c) Resignation from Representational Capacities. Upon Executive’s termination
of employment with the Company for whatever reason, he shall be deemed to have
effectively resigned from all executive, director or other positions with the
Company or its affiliates at the time of Termination, and shall return all
property owned by the Company and in Executive’s possession at that time.

13. Severance Payments. Other than as set forth below, no payments or benefits
shall be due to Executive in connection with a termination of this Agreement
other than Annual Base Salary and Benefits earned prior to the Date of
Termination.

(a) Termination without Cause or for Good Reason. If Executive’s employment
shall be terminated by the Company without Cause (pursuant to Section 12(a)(v)),
or by the Executive for Good Reason (pursuant to Section 12(a)(iv)), and subject
to the Company’s receipt of a general release in its customary form, the Company
shall:

(i) pay to the Executive an amount equal to one (1) times the Executive’s
then-current rate of Annual Base Salary, which total sum shall be payable in
either a lump sum cash payment as soon as practicable following the Date of
Termination or, in the Company’s discretion, in twenty-four (24) equal
semi-monthly installments in accordance with the Company’s normal payroll
practices, provided that, upon a Change of Control during such 12-month period,
the amounts payable to Executive under this Section 13(a)(i), to the extent not
yet paid as of such Change of Control, shall be paid to him or her in a single
lump sum cash payment at the time of such Change of Control;

(ii) in the event Executive is entitled to receive severance payments pursuant
to this Section 13(a), then, in addition to such severance payments, the Company
shall pay to the Executive a lump sum payment in an amount that the Company
reasonably determines to represent the estimated cost that Executive may incur
to extend for a period of minimum one year, but not to exceed 18 months under
the COBRA continuation laws, the medical coverage for Executive and Executive’s
dependents in effect on the Date of Termination . Such payment may be used for
such continuation coverage or for any other purpose. Any and all benefits in
which the Executive and/or the Executive’s dependents were enrolled will
terminate on the Date of Termination or pursuant to the plan document; and

(iii) provide for and pay the cost of up to 12 months, as required, of
executive-level out-placement services (including the use of an office and
secretarial support in or near Executive’s residence).



--------------------------------------------------------------------------------

(iv) pay, in a lump sum cash payment as soon as practicable following the Date
of Termination, the prorated portion of the unpaid Bonus to which Executive
would otherwise be entitled (or pro rata portion of the year in which the Date
of Termination occurred (or, if no such Bonus had yet been determined, the pro
rata portion of the prior year’s Bonus, as equitably adjusted to reflect any
changes in the Company’s performance in the current year).

(b) Termination by Reason of Disability or Death. If Executive’s employment
shall terminate by reason of Executive’s Disability (pursuant to
Section 12(a)(ii)) or death (pursuant to Section 12(a)(i)), and subject to the
Company’s receipt of a general release in its customary form from the Executive
in the case of Disability or Executive’s executor or personal representatives in
the case of death, the Company shall pay to Executive, in a lump sum cash
payment as soon as practicable following the Date of Termination, the prorated
portion of the unpaid Bonus to which Executive would otherwise be entitled for
pro rata portion of the year in which the Date of Termination occurred (or, if
no such Bonus had yet been determined, the pro rata portion of the prior year’s
Bonus). In the case of Disability, if there is a period of time during which
Executive is not being paid Annual Base Salary and not receiving long-term
disability insurance payments, the Committee may, in its discretion, determine
that the Company shall make interim payments to Executive until commencement of
disability insurance payments. If Company provides payments in lieu of a notice
period, that payment will constitute termination of employment for purposes of
12 (c)

(c) Survival. The expiration or termination of the Employment Term shall not
impair the rights or obligations of any party hereto which shall have accrued
hereunder prior to such expiration, subject to the terms of any general release
provided by Executive.

14. Competition/Confidentiality.

(a) Executive shall not, in the case of subparagraph (i) below, at any time
during the Employment Term or, in the case of subparagraphs (ii) and
(iii) below, at any time during the Employment Term and for a period of one
(1) year thereafter, without the prior written consent of the Board, directly or
indirectly through any other person or entity:

(i) own, acquire in any manner any ownership interest in (except as purely
passive investments amounting to no more than five percent of the voting
equity), or serve as a director, officer, employee, counsel or consultant of any
Competing Business,

(ii) solicit, entice, persuade or induce any individual who currently is, or at
any time during the preceding twelve months shall have been, an officer,
director or employee of the Company, or any of its affiliates, to terminate or
refrain from renewing or extending such person’s employment with the Company or
such subsidiary or affiliate, or to become employed by or enter into contractual
relations with or become a consultant for any other individual or entity,
further, Executive shall not approach any such current or former officer,
director, or employee for any such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other individual or entity, and
Executive shall, for one year, refrain from disclosing to any person or entity
the names of Executive’s former fellow employees where the purpose or reasonably
foreseeable result of such disclosure is to allow such person or entity to
solicit Company employees for employment, or

(iii) except in accordance with Executive’s duties on behalf of the Company,
solicit, entice, persuade, or induce any individual or entity which currently
is, or at any time during the preceding twelve months shall have been, a
customer, consultant, vendor,



--------------------------------------------------------------------------------

supplier, lessor or lessee of the Company, or any of its subsidiaries or
affiliates, to terminate or refrain from renewing or extending its contractual
or other relationship with me Company or such subsidiary or affiliate, and
Executive shall not approach any such customer, vendor, supplier, consultant,
lessor or lessee for such purpose or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity.

(iv) “Indirectly solicit” as used herein shall include, but is not to be limited
to, providing Company’s proprietary information to another individual, or
entity, allowing the use of Executive’s name by any company (or any employees of
any other company) other than the Company, in the solicitation of the of
Company’s customers.

(v) If so requested in writing by Executive, the Company shall advise the
Executive promptly in writing in advance (but in no case later than 30 calendar
day) as to whether, in the exercise of its reasonable judgment, the Company
views any proposed activity contemplated by the Executive as constituting a
violation of this Paragraph 14(a).

(b) Executive shall not at any time:

(i) other than when required in the ordinary course of business of the Company,
disclose, directly or indirectly, to any person, firm, corporation, partnership,
association or other entity, any trade secret, or other Confidential
Information, except such information that is a matter of public knowledge, was
provided to Executive (without breach of any obligation of confidence owed to
the Company) by a third party which is not an affiliate of the Company, or is
required to be disclosed by law or judicial or administrative process, or

(ii) make any oral or written statement about the Company and/or its financial
status, business, compliance with laws, personnel, directors, officers,
consultants, services, business methods or otherwise, which is intended or
reasonably likely to disparage the Company or otherwise degrade its reputation
in the business or legal community in which it operates or in the
telecommunications industry; provided that nothing in this Section 14(b) shall
be construed so as to prevent Executive from using, in connection with his
employment for himself or an employer other than the Company, knowledge that was
acquired by him during the course of his employment with the Company and which
is generally known to persons of his experience in other companies in the same
industry;

(c) All memoranda, notes, lists, records and other papers or documents (and all
copies thereof), including without limitation any such items stored in computer
memories, on microfiche or by any other means, made or complied by or on behalf
of Executive, or made available to him, relating to the Company, are and shall
be the sole and exclusive property of the Company and shall be delivered to the
Company promptly upon the Date of Termination or at any other time upon the
request of the Company.

(d) Executive hereby represents that (i) Executive is not restricted in any
material way from performing Executive’s duties hereunder as the result of any
contract, agreement or law; and (ii) Executive’s due performance of Executive’s
duties hereunder does not and will not violate the terms of any agreement to
which Executive is bound.

(e) Executive acknowledges and agrees that all post-employment obligations
contained in this Agreement continue in full force and effect whether
Executive’s employment terminates with or without Cause or Good Reason by
Executive or the Company, or there is any change in any terms or conditions of
Executive’s employment or any position held by Executive. The Company’s failure
to exercise any of its rights to enforce the provisions of this Agreement shall
not be affected by the existence, or non-existence, of any other similar
agreement for any other person employed by the Company, or by the Company’s
failure to exercise any of its rights under this Agreement or any other similar
agreement.



--------------------------------------------------------------------------------

(f) In the event any agreement in Section 14 hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action.

15. Injunctive Relief. It is recognized and acknowledged by Executive that a
breach of the covenants contained in Section 14 hereof will cause irreparable
damage to the Company and its goodwill, the exact amount of which will be
difficult or impossible to ascertain, and that the remedies at law for any such
breach will be inadequate. Executive specifically agrees that the covenants in
Section 14 are reasonable and necessary in order to protect the Company’s
legitimate business interests, and that the enforcement of a remedy by way of
injunction or otherwise would not prevent Executive from earning a living.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Section 14 hereof, in addition to any other remedy which
may be available at law or in equity, the Company will be entitled to specific
performance and injunctive relief. In the case of litigation brought under this
Section 14, the prevailing party shall be entitled to reasonable attorneys’ fees
and expenses in connection therewith.

16. Foreign Corrupt Practices Act. Executive agrees to comply in all material
respects with the applicable provisions of the U.S. Foreign Corrupt Practices
Act of 1977 (“FCPA”). as amended, which provides generally that: under no
circumstances will foreign officials, representatives, political parties or
holders of public offices be offered, promised or paid any money, remuneration,
things of value, or provided any other benefit, direct or indirect, in
connection with obtaining or maintaining contracts or orders hereunder. When any
representative, employee, agent, or other individual or organization associated
with Executive is required to perform any obligation related to or in connection
with this Agreement, the substance of this section shall be imposed upon such
person and included in any agreement between Executive and any such person.
Failure by Executive to comply with the provisions of the FCPA shall constitute
a material breach of this Agreement and shall entitle the Company to terminate
Executive’s employment for Cause. Additionally, Executive hereby acknowledges
that as a condition for the Company to continue this Agreement, Executive shall
execute an acknowledgment that Executive has read [“An Explanation of the
Foreign Corrupt Practices Act”) and [“Savvis Communications Corporation Policy
on Foreign Transactions,”] copies of which have been provided to Executive.
Executive also acknowledges that a condition precedent to the effectiveness of
this Agreement shall be the execution by Executive of the [“Addendum to the
Savvis Communications Corporation Policy on Foreign Transaction,”] a copy of
which has been provided to Executive. Additionally, and as a condition for the
Company to continue this Agreement, Executive shall be required from time to
time at the reasonable request of the Company to execute a certificate of
Executive’s compliance with the aforementioned laws and regulations, and any
failure to do so shall constitute a material breach of this Agreement and shall
entitle the Company to terminate Executive’s employment for Cause.

17. Purchases and Sales of the Company’s Securities. Executive has read and
agrees to comply in all respects with the Company’s Policy Regarding the
Purchase and Sale of the Company’s Securities by Employees; as such Policy may
be amended from time to time. Specifically, and without limitation, Executive
agrees that Executive shall not purchase or sell stock in the Company at any
time (a) that: Executive possesses



--------------------------------------------------------------------------------

material non-public information about the Company or any of its businesses; and
(b) during any “Trading Blackout Period” as may be determined by the Company as
set forth in the Policy from time to time.

18. Indemnification. Executive shall be entitled to indemnification set forth in
the Company’s Certificate of Incorporation to the maximum extent allowed under
the Delaware General Corporation Law, and Executive shall be entitled to all
protection of and coverage under any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers against all
costs, charges and expenses incurred or sustained by Executive in connection
with any action, suit or proceeding to which Executive may be made a party by
reason of Executive’s being or having been a director, officer or employee of
the Company or any of its subsidiaries or Executive’s serving or having served
any other enterprise as a director, officer or employee at the request of the
Company (other than any dispute, claim or controversy arising under or relating
to this Agreement).

19. Withholding. Anything to the contrary notwithstanding, all payments required
to be made by Company hereunder to Executive or his estate or beneficiary shall
be subject to withholding of all amounts required to be withheld by applicable
Internal Revenue Service and State tax authorities by the Company and shall be
conditioned upon Executive’s submission of all information or execution of all
instruments reasonably necessary to enable the Company to comply with such
withholding requirements. In the event that the Executive owes the Company any
amount of money at the Date of Termination, the Executive authorizes the Company
to deduct any such amount from any amount payable to the Executive pursuant to
Section 13. If the amount owed by the Executive exceeds any amount payable to
the Executive at the Date of Termination, the Executive agrees to repay the
Company the difference within 90 days from the Date of Termination. If the
Executive fails to repay the Company within said time period, interest on any
outstanding amount will accrue at a rate of 1.5% per month from the end of said
time period and the Executive will be responsible for any reasonable costs and
attorneys’ fees that the Company may incur for collecting the said amount.

20. Notices. Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; or (b) three days after being sent via U.S. certified mail, return receipt
requested; or (c) the day after being sent via by overnight courier, in each
case when such notice is properly addressed to the following address and with
all postage and similar fees having been paid in advance:

 

If to the Company:

   SAVVIS Communications Corporation    Attn.: Human Resources      

12851 Worldgate Drive Herndon,

VA 20170

   If to Executive:    Mr. Tim Caulfield       67 Montecilo       Foothill
Ranch, CA 92610   

Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other patty in the manner described above.

21. Binding Effect. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns.

22. Entire Agreement. This Agreement constitutes the entire agreement between
the listed parties with respect to the subject matter described in this
Agreement and supersedes all prior



--------------------------------------------------------------------------------

agreements, understandings and arrangements, both oral and written, between the
parties with respect to such subject matter, except to the extent said
agreements, understandings and arrangements are referenced or referred to in
this Agreement. This Agreement may not be modified, amended, altered or
rescinded in any manner, except by written instrument signed by both of the
parties hereto; provided, however, that the waiver by either party of a breach
or compliance with any provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or compliance.

23. Severabilitv. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement provided that the provisions held illegal, invalid or
unenforceable does not reflect or manifest a fundamental benefit bargained for
by a party hereto.

24. Assignment. This Agreement can be assigned only by the Company to a company
that controls, is controlled by, or is under common control with the Company and
which assumes all of the Company’s obligations hereunder. This agreement shall
be binding in all respects on permissible assignees.

25. Notification. In order to preserve the Company’s rights under this
Agreement, the Company is authorized to advise any third party with whom
Executive may become employed or enter into any business or contractual
relationship with, or whom Executive may contact for any such purpose, of the
existence of this Agreement and its terms, and the Company shall not be liable
for doing so.

26. Choice of Law/Jurisdiction. This Agreement is deemed to be accepted and
entered into in Herndon, Virginia. Executive and the Company intend and hereby
acknowledge that jurisdiction over disputes with regard to this agreement, and
over all aspects of the relationship between the parties hereto, shall be
governed by the laws of the Commonwealth of Virginia without giving effect to
its rules governing conflicts of laws.

27. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement.

28. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

SAVVIS Communications Corporation By:  

LOGO [g67500img010.jpg]

Name:   Grier C. Raclin Title:   Chief Legal Officer EXECUTIVE  

LOGO [g67500img011.jpg]

Name:   Tim Caulfield Address:   67 Montecilo  

Foothill Ranch, CA

92610